Citation Nr: 0713600	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  96-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for facial sunburn with seborrheic dermatitis and 
history of herpetic lesions and actinic keratosis, with 
excised secondary basal cell carcinoma, right helix, for the 
period prior to August 30, 2002.

2.  Entitlement to an increased evaluation in excess of 20 
percent for facial sunburn with seborrheic dermatitis and 
history of herpetic lesions and actinic keratosis, with 
excised secondary basal cell carcinoma, right helix, for the 
period commencing on August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim 
for an increased evaluation in excess of 10 percent for a 
service-connected skin disorder manifested by facial lesions 
that were the result of severe sunburn during active duty.  
The Board remanded the case to the RO for additional 
evidentiary and procedural development in October 2000, 
September 2003, and February 2005.  

During the course of the appeal, in a December 2002 rating 
decision, the RO recharacterized the veteran's skin disorder 
as facial sunburn with seborrheic dermatitis and history of 
herpetic lesions and actinic keratosis.  The same decision 
also granted service connection for excised secondary basal 
cell carcinoma, right helix, effective August 7, 1997, as a 
secondary disability to the facial sunburn.  Initially, the 
December 2002 rating decision rated the facial sunburn with 
seborrheic dermatitis and history of herpetic lesions and 
actinic keratosis as a separate disability from the excised 
secondary basal cell carcinoma, right helix.  Each was 
assigned a 10 percent evaluation, using the rating criteria 
for seborrheic dermatitis in Diagnostic Code 7806 for the 
former, and the rating criteria for scars under Diagnostic 
Code 7800 for the latter.  In the remand of February 2005, 
the Board advised the RO that doing so constituted 
pyramiding, which was proscribed in the regulations in 38 
C.F.R. § 4.14, and instructed the RO to recharacterize the 
veteran's skin disorder so that it would be rated as a single 
disabling entity under the same Diagnostic Code.  By rating 
decision of October 2005, the RO consolidated the rating 
diagnosis for the skin disorder as facial sunburn with 
seborrheic dermatitis and history of herpetic lesions and 
actinic keratosis, with excised secondary basal cell 
carcinoma, right helix, and rated it as 20 percent disabling 
applying the criteria of Diagnostic Code 7800, effective 
August 30, 2002.  The case was thereafter returned to the 
Board in February 2007 and the veteran now continues his 
appeal.

FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the veteran's 
facial sunburn with seborrheic dermatitis and history of 
herpetic lesions and actinic keratosis and excised secondary 
basal cell carcinoma, right helix, was manifested by 
recurring, but not constant episodes of exfoliation, 
exudation, and itching, with no recurrence of skin cancer, 
which produced no more than slight to moderate facial 
disfigurement due to residual postoperative scars and skin 
lesions associated with these episodes of active skin 
symptomatology.  

2.  For the period commencing on August 30, 2002, the 
veteran's facial sunburn with seborrheic dermatitis and 
history of herpetic lesions and actinic keratosis and excised 
secondary basal cell carcinoma, right helix, was manifested 
by recurring, but not constant episodes of exfoliation, 
exudation, and itching, which do not affect more than 5 
percent of his facial area (and not more than 1 percent of 
his total body surface area), and which do not require more 
than topical medication therapy.  The excised secondary basal 
cell carcinoma scar is manifested by a 3.0 millimeter by 1.0 
centimeter scar on the helix of his right ear, which is well 
healed and produces only one characteristic of disfigurement. 


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the criteria for 
an increased evaluation in excess of 10 percent for the 
veteran's facial sunburn with seborrheic dermatitis and 
history of herpetic lesions and actinic keratosis and excised 
secondary basal cell carcinoma, right helix, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7819-7806 (2002).  

2.  For the period commencing on August 30, 2002, the 
criteria for an increased evaluation in excess of 20 percent 
for the veteran's facial sunburn with seborrheic dermatitis 
and history of herpetic lesions and actinic keratosis and 
excised secondary basal cell carcinoma, right helix, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7819-7806 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran reopened 
his claim for a rating increase for his skin disorder in 
January 1995.  His claim was denied in a July 1995 rating 
decision, and the current appeal ensued.  During the course 
of the appeal, he was notified of the provisions of the VCAA 
as they pertained to his increased rating claim in 
correspondence dated in February 2005, and August 2006.  In 
an ideal situation, the notice required by 38 U.S.C.A. § 
5103(a) should be provided to a claimant before the initial 
unfavorable rating decision of the RO on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  While the initial notice 
letter providing full notice was issued only after the 
initial decision, any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the claimant was not provided full 
notice prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim at issue was readjudicated 
and additional evidentiary and procedural development was 
undertaken via the remands of September 2003 and February 
2005.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, and the actions taken by VA have 
essentially cured the error in the timing of notice.  
Therefore, the Board's adjudication of this appeal would not 
result in prejudice to the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board finds that the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  All relevant private and VA medical records 
pertaining to the state of his skin disorder for the period 
from March 1995 to September 2006 have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which discussed the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  In correspondence dated in August 2006 
and in a supplemental statement of the case dated in December 
2006, the veteran was informed of the VCAA provisions as they 
pertained to increased rating and earlier effective date 
issues, in compliance with the Court's holding in Dingess.  
Therefore, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis: Entitlement to an increased 
evaluation in excess of 10 percent for facial sunburn with 
seborrheic dermatitis and history of herpetic lesions and 
actinic keratosis, with excised secondary basal cell 
carcinoma, right helix, for the period prior to August 30, 
2002.

The diagnostic criteria for evaluating skin disorders was 
revised effective August 30, 2002.  Prior to that date, the 
regulations in effect for rating skin disorders were as 
follows:

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (Prior to August 30, 
2002)

7819
New growths, benign, skin.

Rate as scars, disfigurement, etc.
Unless otherwise provided, rate codes 7807 through 7819 as 
for eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
38 C.F.R. § 4.118, Diagnostic Code 7819 (Prior to August 30, 
2002)


780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (Prior to August 30, 
2002)

The evidence pertinent to the current claim that is proximate 
to the period from January 1995 to late August 2002 consists 
of private and VA medical records showing the veteran's 
treatment for his facial lesions.  These include an October 
1994 private medical report showing that a biopsy of tissue 
from a skin lesion on the veteran's forehead was diagnosed as 
actinic keratosis with no evidence of any cancerous 
malignancy.  VA reports dated August - December 1994 show 
that the veteran's skin lesions were treated with surgical 
excision and prescriptions of topical steroidal medication 
(hydrocortisone).

The report of a March 1995 VA examination shows that the 1994 
pathology report reflecting the veteran's diagnosis of 
actinic keratosis was noted.  The veteran reported that he 
would develop a rash when his face was exposed to sunlight 
that would manifest as groups of small blisters.  The 
blisters would weep as they progressed toward healing over a 
period of time.  However, no active rash was present on the 
veteran's face at the time of the examination.  The diagnosis 
was history of skin rash that was apparently stimulated by 
sunlight, with diagnosis of actinic keratosis of the central 
part of the veteran's forehead by pathology report of 1994, 
excised, with a residual scar that measured 1.5 centimeters 
by 1.0 millimeters, which was asymptomatic and barely 
visible.

VA outpatient reports dated from April 1995 - March 1997 show 
that the veteran was treated for dermatitis, for which he was 
prescribed topical hydrocortisone medication and antibiotics 
and from which he obtained good results.   By March 1997, he 
was prescribed topical medication and medicated shampoo for 
seborrheic dermatitis affecting his anterior beard area in 
front of his ear, nasal labia area, and anterior scalp, with 
complaints of itching.  

A VA skin biopsy report dated August 1997 shows that excised 
tissue from the helix of the veteran's right ear tested 
positive for basal cell carcinoma.  Other tissue biopsies 
from his nose revealed actinic keratosis.  August 1997 and 
August 1998 VA outpatient reports show that he was treated 
for herpetic skin lesions of his face with anti-viral 
medication, and that he was treated for mild facial 
seborrheic dermatitis with topical steroidal cream.  The 
August 1998 report reflects that there was no recurrence of 
the skin cancer that had been removed from the helix of his 
right ear.

VA dermatology treatment reports dated from May 1999 - August 
1999 show that the veteran was prescribed topical medication 
and medicated shampoo for treatment of skin rashes of his 
forehead and scalp that were manifested by erythematous 
acneiform pustules.  

The report of an October 1999 VA skin examination shows that 
the veteran displayed some slight deformity of the upper 
aspect of the helix of his right ear, secondary to excision 
of a basal carcinoma lesion.  No active lesions were detected 
on his head, face, and neck other than a 0.5-millimeter ulcer 
on his left cheek.  However, the ulcer was not surrounded by 
any abnormal skin and did not otherwise appear in any way 
abnormal.  The examiner opined that the ulcer could represent 
something as minor as a razor cut from shaving.  The 
impression was history of actinic keratosis and basal cell 
carcinoma of the skin with no apparent lesions present at the 
time of the examination, with some slight deformity of the 
helix of the right ear secondary to an operation for basal 
cell carcinoma.

September 1999 and December 1999 outpatient treatment notes 
show that multiple roughened areas were observed on the 
veteran's mid-forehead and two lesions were noted above the 
eye on the left side of his forehead.  These were reddened 
and sandpaper-like in texture, with no drainage or rolled 
edges.  Another lesion was noted on top of his scalp, as well 
as a small 2 - 3 millimeter macule that was brownish in color 
and located on the left side of his forehead, and a small 
actinic area observed below this that was rough to the touch.  
These lesions were deemed to have been consistent with 
actinic keratosis.  

VA outpatient treatment reports dated December 2000 - 
February 2002 reflect that the veteran's skin condition was 
being monitored.  In December 2000, some macopapular areas 
and pustules on his chin and lower cheeks that were 
consistent with roseacea were observed.  However, no cystic, 
roughened, or erythematous areas, or evidence of recurrence 
of actinic keratosis were found.  The veteran was continued 
on anti-viral medication to keep his herpetic lesions of his 
lips and nose controlled.  A February 2002 treatment report 
shows that the anti-viral medication regimen prescribed to 
control his herpetic lesions was continued, and that there 
was no recurrence of actinic keratosis lesions, no flare-ups 
of seborrheic or atopic dermatitis, and no roseacea-related 
lesions or rashes discovered on examination.

Applying the aforementioned facts of the case to the rating 
criteria for skin disorders in effect prior to August 30, 
2002, the Board finds that there is no basis to assign an 
evaluation greater than 10 percent for the veteran's facial 
lesions.   The medical records for the time period in 
question reflects that there are fluctuations in the 
occurrence of active manifestations of actinic keratosis, 
seborrheic and atopic dermatitis, which primarily occur as 
rashes or small lesions on the veteran's scalp, forehead, and 
beard area.  These disorders, along with his herpetic 
lesions, are controlled with topically-applied medications 
containing steroids and antibiotics, as well as anti-viral 
medications.  Active episodes of rashes, itching, and skin 
lesions were recorded proximate to March 1997, August 1997, 
May - August 1999, and September - December 1999, with 
indications of asymptomatic non-activity inbetween these 
dates.  A single incident of skin cancer manifested by a 
basal carcinoma lesion on the helix of his right ear was 
successfully treated with surgical excision with no 
recurrence of the cancer thereafter.  The scar associated 
with the excision of the basal carcinoma lesion is described 
as being productive of a "slight deformity" in an October 
1999 report.   The Board notes that records dated December 
2000 - February 2002 show no active herpetic lesions, actinic 
keratosis, or seborrheic or atopic dermatitis.  The overall 
disability picture presented by the evidence more closely 
approximates the criteria then in effect for no more than 
slight to moderate facial disfigurement due to scars, or a 
skin disorder analogous to eczema that is manifested by 
exfoliation, exudation, and itching of an exposed area.  The 
highest evaluation that could be assigned under application 
of the rating criteria would be 10 percent, based on this 
picture.  The facial scars are not severely disfiguring, and 
the manifestations of an active skin disorder are not 
constant, such that the assignment of a 30 percent evaluation 
would be warranted under the rating criteria that were extant 
to the period at issue.  Therefore, the veteran's claim for 
an increased evaluation in excess of 10 percent for facial 
sunburn with seborrheic dermatitis and history of herpetic 
lesions and actinic keratosis, with excised secondary basal 
cell carcinoma, right helix, for the period prior to August 
30, 2002, must be denied.  Because the evidence in this case 
is not approximately balanced with respect to the merits of 
this part of the claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to an increased 
evaluation in excess of 20 percent for facial sunburn with 
seborrheic dermatitis and history of herpetic lesions and 
actinic keratosis, with excised secondary basal cell 
carcinoma, right helix, for the period commencing on August 
30, 2002.

On August 30, 2002, VA implemented a revision of the rating 
schedule for rating skin disorders.  The revised version of 
38 C.F.R. § 4.118, Diagnostic Code 7806, for rating 
dermatitis, eczema, and skin disorders akin to these, provide 
for the following:

780
0
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
Surface contour of scar elevated or depressed on 
palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)


780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

Effective-date rules under 38 U.S.C.A. § 5110 prohibit an 
award based on a liberalizing law or regulation for the 
period prior to the effective date of the law or regulation.  
Where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue.  See DeSousa v. Gober, 10 Vet. App. 
461 (1997); Green v. Brown, 10 Vet. App. 111, 116-119 (1997). 

The Board notes that the RO has rated the veteran's service-
connected facial sunburn with seborrheic dermatitis and 
history of herpetic lesions and actinic keratosis, with 
excised secondary basal cell carcinoma, right helix, as 20 
percent disabling, despite there being no such evaluation 
provided for in the rating schedule for skin disorders.  In 
an October 2005 supplemental statement of the case, the RO 
explained that this 20 percent evaluation did not represent 
an actual rating increase above 10 percent for the veteran's 
skin disorder, but was rather a combined evaluation of the 
two individual 10 percent evaluations previously assigned 
when the facial sunburn with seborrheic dermatitis and 
history of herpetic lesions and actinic keratosis was rated 
as a separate disability from the secondary basal cell 
carcinoma, right helix, excised.  The Board finds this to be 
an administrative error on part of the RO, as the resulting 
20 percent evaluation on this basis still constitutes 
pyramiding in violation of 38 C.F.R. § 4.14.  However, it is 
not for the Board as an appellate body to reduce the 20 
percent evaluation assigned.  The Board thus advises the RO 
to consider correcting its administrative error when re-
evaluating the severity of the veteran's skin disability in 
future medical examinations.

The clinical evidence that pertains to the state of the 
veteran's skin disorder as of August 30, 2002, include VA 
examination reports dated in October and November 2002, which 
reflect that the veteran had a history of recurring skin 
lesions related to actinic keratosis with removal of the 
lesions with cryotherapy.  He treated his skin disorder with 
topical hydrocortisone medication, medicated shampoo, and an 
anti-viral drug.  Skin examination, as it pertained to his 
face, revealed the presence of a 6.0 by 3.0-millimeter lesion 
on his left forehead that was slightly hyperpigmented and 
macular.  The lesion was not defined by raised, discolored, 
or irregular borders.  The examiner detected patches of 
slightly flaky and scaly skin along the veteran's scalp that 
were consistent with seborrheic dermatitis, and also rosacea-
type pustules throughout the face and neck area.  The right 
helix scar, residual of the excision of the basal carcinoma 
lesion in August 1997, was also noted, but no other 
significant facial scars were reported.  The actinic 
keratosis and seborrheic dermatitis skin lesions were 
described as an ongoing but benign condition.

Outpatient treatment reports dated in January 2003 show that 
two months previously,  in November 2002, the veteran had 
undergone surgical excision of a lesion from his left 
forehead that tested positive for a malignancy on biopsy that 
was diagnosed as a lentigo maligna.  The excision site was 
re-examined and a second excision procedure was performed to 
remove additional suspect tissue.  One week afterwards, the 
excision site was re-examined and no residual malignant 
tissue was detected.  The site of the operation was 
completely healed and was without any erythema or drainage.  
The margins were negative for any malignancies.

A February 2003 examination report shows, in pertinent part, 
that the veteran displayed some scattered, flat erythematous 
lesions on the left side of his cheek and alongside his 
mouth.  However, no definite pustules or other abnormalities 
were noted.  He had a well-healed scar on his left temple 
from his recent lentigo maligna excision, as well as a divot 
in the helix of his right ear from a prior basal cell 
carcinoma resection.  There was no evidence of any active 
eczema, actinic keratosis, or seborrheic dermatitis observed.

Examination of the veteran's skin in February 2004 shows the 
presence of scattered erythematous popular lesions along his 
hairline with some flaking throughout his scalp.  Although 
some generalized sun damage was observed on his face, no 
roughened or erythematous skin lesions, herpetic lesions, 
vesicular lesions, or active actinic keratosis were noted.  
Well-healed scars along his left temple and the helix of his 
right ear secondary to surgical resection of skin 
malignancies were observed.  The examiner found no evidence 
of any new skin lesions of any concern.  The veteran's 
regimen of topical steroid cream, topical medicated solutions 
and shampoo, and topical anti-viral ointment was continued.

A private dermatological treatment report dated in May 2004 
shows that an erythematous nodule associated with actinic 
keratosis was removed from the veteran's left cheek, a 
dysplastic asymmetrical pigmented macule was removed from his 
left forehead, and a blue-green macule was removed from his 
lower right lip that was shown to be consistent with an 
amalgam tattoo.

The report of a July 2005 VA examination shows that the 
veteran was noted to have an area on the helix of his right 
earlobe that measured 2.0 centimeters and was depressed 1.0 
centimeters, involved some tissue loss (but not exceeding 39 
square centimeters in area), was somewhat indurated and 
inflexible (but did not exceed 6.0 square inches in area), 
and was adherent to the underlying tissues, which the 
examiner deemed to be moderately to severely disfiguring.  He 
also had two scars on the left temporal area of his forehead, 
one of which measured 3.0 X 0.5 centimeters, and the other 
measuring 1.0 X 0.25 centimeters, which were characterized as 
moderately disfiguring.  Three scars that each measured 2.0 
centimeters were noted on his right forehead which the 
examiner described as slightly disfiguring.  All the scars 
were surrounded by areas of hypopigmentation, none of which 
exceeded 6.0 square inches.  The skin area was somewhat 
irregular and atrophic around the scars, but these areas did 
not exceed 6.0 square inches.  All facial lesions affected an 
area less than 5 percent of the face's total area, and less 
than 1 percent of the total body surface area.  The veteran 
treated his skin disorder with topically-applied medications 
and medicated soaps.

The report of a VA examination conducted in September 2006 
shows that no scars were noted on the veteran's face except 
for a 3.0-millimeter wide by 1.0-centimeter long area of 
tissue loss on the helix of his right ear, secondary to his 
history of basal cell carcinoma resection.  No pain, tissue 
breakdown, elevation, depression, induration, inflexibility, 
tenderness on palpation, adherence to the underlying tissues, 
or skin ulceration was noted.  The examiner found the scar to 
be of the same color and texture as the surrounding skin, and 
did not characterize the scar as disfiguring.  Color 
photographs of the veteran's face reflecting the examiner's 
findings were included in the evidence.

The Board has applied the facts pertinent to the case for the 
period commencing on August 30, 2002, to both the old and the 
revised criteria for rating skin disorders and finds that 
there is no objective basis to assign an evaluation greater 
than 10 percent for his service-connected skin disorder, much 
less an evaluation greater than the 20 percent currently 
assigned.  The medical evidence presents a picture of a 
chronic but not persistently active skin disorder that is 
subject to periods of active symptoms, primarily manifested 
by erythematous facial lesions with exudation, exfoliation, 
and itching, which affect no more than five percent of the 
veteran's facial area (or 1 percent of his total body surface 
area).  The skin condition is treated with topically-applied 
medications, which include medicated soap, shampoo, steroidal 
creams and antibiotic and anti-viral ointments.  However, the 
record does not reflect that orally-administered 
corticosteroids are involved in his treatment regimen.  

Applying the old rating criteria, the Board, after reviewing 
the photographs of the veteran's face, ears, and neck must 
agree with the September 2006 VA examiner who concluded that 
there is no disfigurement of the head, face or neck, or at 
most only slight disfigurement of the right ear as a result 
of the excision of the cancer.  Thus, under the old 
Diagnostic Code 7800, a noncompensable rating is merited for 
the scar residuals.  

Applying the criteria of revised Diagnostic Code 7806, the 
Board finds that no more than a 10 percent evaluation is 
warranted under these facts.  An evaluation greater than 10 
percent (i.e., a 30 percent evaluation) requires that at 
least 20 to 40 percent of the entire body, or 20 to 40 
percent of the exposed area be affected by the skin disorder, 
or that the treatment involve systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
of six weeks or more, but not constantly, over the past 12-
month period.  As the veteran's skin disorder does not meet 
the criteria for a 30 percent evaluation under Diagnostic 
Code 7806, his claim for a rating increase cannot be allowed.

Applying the facts of the case to the Diagnostic Code 7800 
for rating scars, the Board finds that there is also no basis 
under these criteria to allow for more than a 10 percent 
evaluation.  The evidence indicates that the scars associated 
with the veteran's skin disorder tend to heal and fade over 
the course of time, as scars from the excision of actinic 
keratosis lesions that were noted during examination in July 
2005 were not observed on examination in September 2006.  
Only one particular scar was noted to have remained 
throughout the course of the veteran's treatment for his skin 
problems, which was the scar on the helix of his right ear 
that was secondary to his basal cell carcinoma resection.  
This scar, although manifested by an area of tissue loss 
measuring 3.0 millimeters by 1.0 centimeters, does not 
produce gross distortion or asymmetry of his right auricle 
and is not manifested by more than one characteristic of 
disfigurement.  Therefore, no more than a 10 percent 
evaluation can be assigned for this disability if the 
criteria of Diagnostic Code 7800 were used to rate the 
veteran's skin disorder.

In view of the foregoing discussion, the Board concludes that 
the state of the veteran's service-connected facial sunburn 
with seborrheic dermatitis and history of herpetic lesions 
and actinic keratosis, with excised secondary basal cell 
carcinoma, right helix, is not more than 10 percent disabling 
under the criteria for dermatitis or disfiguring scars of the 
head, face, and neck for the period commencing on August 30, 
2002.  As he is currently rated 20 percent disabling, which 
is more than the schedule permits for his skin disability, 
his claim for a rating increase in excess of 20 percent must 
be denied.  The Board will not disturb the overly generous 
award of a 20 percent rating by the RO, despite the lack of 
evidence to substantiate this award.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased evaluation in excess of 10 percent for facial 
sunburn with seborrheic dermatitis and history of herpetic 
lesions and actinic keratosis, with excised secondary basal 
cell carcinoma, right helix, for the period prior to August 
30, 2002, is denied.

An increased evaluation in excess of 20 percent for facial 
sunburn with seborrheic dermatitis and history of herpetic 
lesions and actinic keratosis, with excised secondary basal 
cell carcinoma, right helix, for the period commencing on 
August 30, 2002, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


